 

Exhibit 10.1

 

FORM OF SUBSCRIPTION AGREEMENT

 

PERSHING GOLD CORPORATION

 

Pershing Gold Corporation

1658 Cole Boulevard

Building 6, Suite 200

Lakewood, Colorado 80401

Attn: Stephen Alfers, President & CEO

 

Ladies and Gentlemen:

 

1.          Subscription. The undersigned (the “Purchaser”) will purchase
__________ Units (the “Units”) at a price of $0.325 per Unit. Each Unit consists
of one (1) share of the Company’s Common Stock and one (1) twenty-four (24)
month Warrant to purchase 0.40 of a share of Common Stock, with each whole
warrant having an exercise price of $0.44 per share, subject to adjustment in
certain circumstances. The Units are being offered (the “Offering”) by the
Company pursuant to the offering terms set forth in the Company's Amended and
Restated Confidential Private Placement Memorandum, dated March 9, 2015, as the
same may be amended and/or supplemented, from time to time (collectively, the
“PPM”). Certain capitalized terms used, but not otherwise defined in this
Agreement will have the respective meanings provided in the PPM.

 

The Units will be offered for sale until the earlier of (i) the date upon which
subscriptions for the Maximum Offering have been accepted, (ii) April 21, 2015
(subject to the right of the Company to extend the offering for an additional 30
days without further notice to investors) or (iii) the date upon which the
Company and the Placement Agent elect to terminate the Offering (the
“Termination Date”).

 

The Company may hold one or more closings (each, a “Closing”) with respect to
purchases of Units in the offering at such times as the Company shall elect
following the receipt of accepted subscriptions for U.S. $1,000,000 in the
aggregate (the "Minimum Offering"). The last Closing of the Offering, occurring
on or prior to the Termination Date, is referred to as the “Final Closing”. Any
subscription documents or funds received after the Final Closing will be
returned without interest or deduction. In the event that a Closing of the
Purchaser's subscription does not occur prior to the Termination Date, all
amounts paid by the Purchaser shall be returned to the Purchaser without
interest or deduction.

 

The minimum investment for any subscriber under the Offering is US$32,500 (the
"Minimum Investment). However, subscriptions for investment below the Minimum
Investment may be accepted at the discretion of the Company. There is no maximum
investment for individual investors, although the maximum aggregate proceeds
from the Offering may not exceed $15,000,000 (the “Maximum Offering”) provided
that the Company may in its discretion increase the amount of maximum aggregate
proceeds of the Offering up to $30,000,000 (the “Increased Maximum Offering”).
The Company reserves the right (but is not obligated) to allow its employees,
agents, officers, directors and affiliates purchase Units in the Offering, and
all such purchases will be counted towards the Maximum Offering.

 

- 1 -

 

 

The terms of the Offering are more completely described in the PPM, whose terms
are incorporated herein in their entirety.

 

2.          Payment. The Purchaser will immediately make a wire transfer payment
to the Escrow Agent pursuant to the wire instructions provided on the signature
page below, in the full amount of the purchase price of the Units being
subscribed for. Together with the wire transfer of the full purchase price, the
Purchaser is delivering a completed and executed Signature Page to this
Subscription Agreement, along with a completed and executed Accredited Investor
Certification, which is annexed hereto. By executing this Subscription
Agreement, the Purchaser represents and warrants that it (i) has read and
understood the PPM, (ii) has executed the Registration Rights Agreement
(attached as an exhibit to the PPM), and (iii) agreed to the terms of the
Warrant (also attached as an exhibit to the PPM) (this Subscription Agreement,
the Registration Rights Agreement and the Warrant, collectively, the
“Transaction Documents”), and will be treated for all purposes as if it did
review, approve and execute, if required, each such Transaction Document, even
though the Purchaser may not have physically signed the signature pages to such
documents.

 

3.          Deposit of Funds. All payments made as provided in Section 2 hereof
will be deposited by the Escrow Agent in a non-interest bearing escrow account
(the “Escrow Account”).

 

4.          Acceptance of Subscription. The Purchaser understands and agrees
that the Company, in its sole discretion, reserves the right to accept this or
any other subscription for the Units, in whole or in part, notwithstanding prior
receipt by the Purchaser of notice of acceptance of this or any other
subscription. The Company will have no obligation hereunder until the Company
returns to the Purchaser an executed copy of this Subscription Agreement. If the
Purchaser’s subscription is rejected in whole or in part (at the sole discretion
of the Company) or the Offering is terminated prior to the Closing on the
Purchaser’s Units, funds received from the Purchaser and not applied to the
purchase of Units will be returned without interest, penalty, expense or
deduction, and this Subscription Agreement will thereafter be of further force
or effect only to the extent such subscription was accepted. The Purchaser may
revoke its subscription and obtain a return of the subscription amount paid to
the Escrow Account at any time before the date of the Initial Closing by a
writing delivered to the Placement Agent and the Company. The Purchaser may not
revoke this subscription or obtain a return of the subscription amount paid to
the Escrow Agent on or after the date of the Initial Closing. Any subscription
received after the Initial Closing but prior to the Termination Date shall be
irrevocable.

 

5.          Representations and Warranties of the Purchaser. The Purchaser
hereby acknowledges, represents, warrants, and agrees as follows:

 

(a)          None of the Securities has been registered under the United States
Securities Act of 1933, as amended (the “Securities Act”), or any applicable
state securities laws. The Purchaser understands that the offering and sale of
the Securities is intended to be exempt from the registration requirements of
the Securities Act, by virtue of Section 4(a)(2) thereof and Rule 506 of
Regulation D promulgated thereunder, based, in part, upon the representations,
warranties and agreements of the Purchaser contained in this Subscription
Agreement. The Purchaser agrees to supply all requested documents and
information to ensure compliance as may be requested by the Company or the
Placement Agent;

 

- 2 -

 

 

(b)          Prior to the execution of this Subscription Agreement, the
Purchaser and the Purchaser’s attorney, accountant, purchaser representative
and/or tax advisor, if any (collectively, “Advisors”), received and carefully
reviewed the PPM, this Subscription Agreement, and each of the Transaction
Documents, and all other documents requested by the Purchaser or its Advisors,
and understood the information contained therein;

 

(c)          Neither the United States Securities and Exchange Commission (the
“Commission”) nor any state securities commission has approved or disapproved of
the Securities or passed upon or endorsed the merits of the Offering or
confirmed the accuracy or determined the adequacy of the PPM. The PPM has not
been reviewed by any Federal, state or other regulatory authority. No
representation to the contrary has been made to the Purchaser, and any such
representation could be a criminal offense;

 

(d)          All documents, records, and books pertaining to the investment in
the Securities including, but not limited to, all information regarding the
Company, requested by the Purchaser and its Advisors, were made available for
inspection and review;

 

(e)          The Purchaser and its Advisors have had a reasonable opportunity to
ask questions of and receive answers from the Company’s officers and any other
persons authorized by the Company to answer such questions, concerning the
Offering, the Securities, the Transaction Documents and the business, financial
condition, results of operations and prospects of the Company, and all such
questions have been answered by the Company to the full satisfaction of the
Purchaser and its Advisors;

 

(f)           In evaluating the suitability of an investment in the Company, the
Purchaser has not relied upon any representation or other information (oral or
written) other than those contained in the PPM;

 

(g)          The Purchaser is unaware of, is in no way relying on, and did not
become aware of the offering of the Securities through or as a result of, any
form of general solicitation or general advertising including, without
limitation, any article, notice, advertisement or other communication published
in any newspaper, magazine or similar media or broadcast over television, radio
or over the Internet, in connection with the offering and sale of the Securities
and is not subscribing for the Securities and did not become aware of the
Offering through or as a result of any seminar or meeting, or any solicitation
of a subscription, involving a person not previously known to the Purchaser in
connection with investments in securities generally;

 

(h)          The Purchaser has taken no action which would give rise to any
claim by any person for brokerage commissions, finders’ fees or the like
relating to this Subscription Agreement or the transactions contemplated hereby
(other than fees to be paid by the Company as described in the PPM);

 

- 3 -

 

 

(i)           The Purchaser, either alone or together with its Advisors has such
knowledge and experience in financial, tax, and business matters, and, in
particular, investments in securities, so as to enable it to utilize the
information made available to it in connection with the Offering to evaluate the
merits and risks of an investment in the Securities and the Company and to make
an informed investment decision with respect thereto;

 

(j)           The Purchaser is not relying on the Company, the Placement Agent
or any of their respective employees or agents with respect to the legal, tax,
economic and related considerations of an investment in any of the Securities,
and as to such matters the Purchaser has relied on the advice of, or has
consulted with, only its own Advisors;

 

(k)          The Purchaser is acquiring the Securities solely for its own
account for investment purposes and not with a view to resale or distribution
thereof, in whole or in part. The Purchaser has no agreement or arrangement,
formal or informal, with any person to sell or transfer all or any part of any
of the Securities, and the Purchaser has no plans to enter into any such
agreement or arrangement;

 

(l)          The Purchaser understands and agrees that purchase of the
Securities is a high-risk investment and the Purchaser is able to afford an
investment in a speculative venture having the risks and objectives of the
Company. The Purchaser knows it must bear the substantial economic risks of the
investment in the Securities indefinitely because none of the Securities may be
offered, sold, pledged, hypothecated or otherwise transferred or disposed of,
directly or indirectly, unless subsequently registered under the Securities Act
and applicable state securities laws or an exemption from such registration
requirements is available. Legends will be placed on the certificates
representing the Securities to the effect that the Securities have not been
registered under the Securities Act or applicable state securities laws, and
appropriate notations thereof will be made in the Company’s books;

 

(m)         The Purchaser has adequate means of providing for its current
financial needs and foreseeable contingencies and has no need for liquidity from
its investment in the Securities for an indefinite period of time;

 

(n)          The Purchaser is aware that an investment in the Securities
involves a number of very significant risks and has carefully read and
considered the Company's periodic filings with the Commission, as well as the
matters set forth in the PPM and, in particular, the matters under the caption
“Risk Factors” therein, and understands any of such risk may materially
adversely affect the Company’s operations and future prospects;

 

(o)          At the time the Purchaser was offered the Securities, it was, and
as of the date hereof it is, and on each date on which it exercises any
Warrants, it will be, an “accredited investor” within the meaning of Regulation
D, Rule 501(a), promulgated by the Commission under the Securities Act; the
Purchaser has truthfully and accurately completed the Purchaser Questionnaire
attached to this Subscription Agreement and will submit to the Company in
writing such further assurances and information of such status as may be
reasonably requested by the Company in order to verify Accredited Investor
status under Regulation D, Rule 506;

 

- 4 -

 

 

(p)          The Purchaser: (i) if a natural person, represents that the
Purchaser has reached the age of 21 and has full power and authority to execute
and deliver this Subscription Agreement and all other related agreements or
certificates and to carry out the provisions hereof and thereof; (ii) if a
corporation, partnership, or limited liability company, or association, joint
stock company, trust, unincorporated organization or other entity, represents
that such entity was not formed for the specific purpose of acquiring the
Securities, such entity is duly organized, validly existing and in good standing
under the laws of the state of its organization, the consummation of the
transactions contemplated hereby is authorized by, and will not result in a
violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Subscription
Agreement and all other related agreements or certificates and to carry out the
provisions hereof and thereof and to purchase and hold the Securities, the
execution and delivery of this Subscription Agreement has been duly authorized
by all necessary action, this Subscription Agreement has been duly executed and
delivered on behalf of such entity and is a legal, valid and binding obligation
of such entity; or (iii) if executing this Subscription Agreement in a
representative or fiduciary capacity, represents that it has full power and
authority to execute and deliver this Subscription Agreement in such capacity
and on behalf of the subscribing individual, ward, partnership, trust, estate,
corporation, or limited liability company or partnership, or other entity for
whom the Purchaser is executing this Subscription Agreement, and such
individual, partnership, ward, trust, estate, corporation, or limited liability
company or partnership, or other entity has full right and power to perform
pursuant to this Subscription Agreement and make an investment in the Company,
and represents that this Subscription Agreement constitutes a legal, valid and
binding obligation of such entity. The execution and delivery of this
Subscription Agreement will not violate or be in conflict with any order,
judgment, injunction, agreement or controlling document to which the Purchaser
is a party or by which it is bound;

 

(q)          The Purchaser hereby acknowledges receipt and careful review of
this Agreement, the PPM (including all exhibits thereto), the Registration
Rights Agreement, the Warrant and all other exhibits, annexes and appendices
thereto (collectively referred to as the “Offering Materials”), and has had
access to the Company’s Annual Report on Form 10-K and the exhibits thereto for
the fiscal year ended December 31, 2014 (the “Form 10-K”) as well as all
subsequent periodic and current reports filed with the Commission as publicly
filed with and available at the website of the Commission which can be accessed
at www.sec.gov.

 

(r)          The Purchaser represents to the Company that any information which
the Purchaser has heretofore furnished or is furnishing herewith to the Company
is complete and accurate and may be relied upon by the Company in determining
the availability of an exemption or exclusion from registration under the
Securities Act and any state securities laws in connection with the offering of
Securities as described in the PPM;

 

(s)          The Purchaser has significant prior investment experience,
including investment in non-listed and unregistered securities. The Purchaser
has a sufficient net worth to sustain a loss of its entire investment in the
Company in the event such a loss should occur. The Purchaser’s overall
commitment to investments which are not readily marketable is not excessive in
view of the Purchaser’s net worth and financial circumstances and the purchase
of the Securities will not cause such commitment to become excessive. This
investment is a suitable one for the Purchaser;

 

- 5 -

 

 

(t)           The Purchaser is satisfied that it has received adequate
information with respect to all matters which it or its Advisors, if any,
consider material to its decision to make this investment;

 

(u)          The Purchaser acknowledges that any and all estimates or
forward-looking statements or projections included in the PPM were prepared by
the Company in good faith, but that the attainment of any such projections,
estimates or forward-looking statements cannot be guaranteed, will not be
updated by the Company and should not be relied upon;

 

(v)          No oral or written representations have been made, or oral or
written information furnished, to the Purchaser or its Advisors, if any, in
connection with the offering of the Securities other than those contained in the
PPM;

 

(w)         Within five (5) days after receipt of a request from the Company,
the Purchaser will provide such information and deliver such documents as may
reasonably be necessary to comply with any and all laws to which the Company or
this Offering is subject;

 

(x)          THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OR THE SECURITIES LAWS OF ANY STATE AND ARE BEING OFFERED AND
SOLD IN RELIANCE ON EXEMPTIONS OR EXCLUSIONS FROM THE REGISTRATION REQUIREMENTS
OF SAID ACT AND SUCH LAWS. THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON
TRANSFERABILITY AND RESALE AND MAY NOT BE OFFERED, SOLD, PLEDGED, HYPOTHECATED,
TRANSFERRED OR DISPOSED OF, DIRECTLY OR INDIRECTLY, EXCEPT AS PERMITTED UNDER
SAID ACT AND SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. THE
SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE COMMISSION, ANY STATE
SECURITIES COMMISSION OR ANY OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE
FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE
ACCURACY OR ADEQUACY OF THE PPM. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL;

 

(y)          In making an investment decision, the Purchaser has relied on its
own examination of Company and the terms of the Offering, including the merits
and risks involved;

 

- 6 -

 

 

(z)          (For ERISA plans only) The fiduciary of the ERISA plan (the “Plan”)
represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities. The Purchaser or Plan
fiduciary (a) is responsible for the decision to invest in the Company; (b) is
independent of the Company and any of its affiliates; (c) is qualified to make
such investment decision; and (d) in making such decision, the Purchaser or Plan
fiduciary has not relied on any advice or recommendation of the Company or any
of its affiliates; and

 

(aa)       The Purchaser has read in its entirety the PPM and all exhibits and
annexes thereto, including, but not limited to, all information relating to the
Company, and the Securities, and understands fully to its full satisfaction all
information included in the PPM including, but not limited to, the Section
entitled “Risk Factors”.

 

(bb)       The Purchaser represents that the Purchaser was contacted regarding
the sale of the Securities by the Company or the Placement Agent (or another
person whom the Purchaser believed to be an authorized agent or representative
thereof) with whom the Purchaser had a prior substantial pre-existing
relationship.

 

(cc)       The Purchaser consents to the placement of a legend on any
certificate or other document evidencing the Securities and, when issued, the
Warrant Shares, to the effect that such securities have not been registered
under the Securities Act or any state securities or “blue sky” laws and setting
forth or referring to the restrictions on transferability and sale applicable
thereto and referenced in this Agreement. The Purchaser is aware that the
Company will make a notation in its appropriate records with respect to the
restrictions on the transferability of such Securities. The legend to be placed
on each certificate shall be in form substantially similar to the following:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ISSUED PURSUANT TO A MARCH
2015 PRIVATE PLACEMENT AND HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY STATE SECURITIES OR “BLUE
SKY LAWS,” AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED ABSENT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR
COMPLIANCE WITH RULE 144 PROMULGATED UNDER SUCH ACT, OR UNLESS THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO THE COMPANY AND ITS
COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

(dd)       The Purchaser acknowledges that if he or she is a registered
representative of a Financial Industry Regulatory Authority (“FINRA”) member
firm, he or she must give such firm the notice required by the FINRA’s Rules of
Fair Practice, receipt of which must be acknowledged by such firm prior to an
investment in the Securities.

 



- 7 -

 

 

(ee)       Reserved.

 

(ff)       The Purchaser agrees not to issue any public statement with respect
to the Offering, the Purchaser’s investment or proposed investment in the
Company or the terms of any agreement or covenant between them and the Company
without the Company’s prior written consent, except such disclosures as may be
required under applicable law.

 

(gg)       The Purchaser acknowledges that the Offering and the information
contained in the Offering Materials or otherwise made available to the Purchaser
is confidential and non-public and agrees that the Offering and all information
shall be kept in confidence by the Purchaser and neither used by the Purchaser
for the Purchaser’s personal benefit (other than in connection with this
subscription) nor disclosed to any third party for any reason, notwithstanding
that a Purchaser’s subscription may not be accepted by the Company; provided,
however, that (a) the Purchaser may disclose such information to its affiliates
and advisors who may have a need for such information in connection with
providing advice to the Purchaser with respect to its investment in the Company
so long as such affiliates and advisors have an obligation of confidentiality,
and (b) this obligation shall not apply to any such information that (i) is part
of the public knowledge or literature and readily accessible at the date hereof,
(ii) becomes part of the public knowledge or literature and readily accessible
by publication (except as a result of a breach of this provision) or (iii) is
received from third parties without an obligation of confidentiality (except
third parties who disclose such information in violation of any confidentiality
agreements or obligations, including, without limitation, any subscription or
other similar agreement entered into with the Company).

 

(ii)       The Purchaser understands that the Securities are “restricted
securities” as defined in Rule 144 of the Securities Act and are therefore
subject to restrictions on resale. The Purchaser understands and hereby
acknowledges that, except as provided in the Registration Rights Agreement, the
Company is under no obligation to register the Securities under the Securities
Act or any state securities or “blue sky” laws or to assist the Purchaser in
obtaining an exemption from various registration requirements, other than as set
forth herein.

 

6.           Intentionally Omitted.

 

7.           Indemnification. The Purchaser agrees to indemnify and hold
harmless the Company, the Placement Agent, the Escrow Agent and each of their
respective officers, directors, managers, employees, agents, attorneys, control
persons and affiliates upon demand from and against all losses, liabilities,
claims, damages, costs, fees and expenses whatsoever (including, but not limited
to, any and all expenses incurred in investigating, preparing or defending
against any litigation commenced or threatened) based upon or arising out of any
actual or alleged false acknowledgment, representation or warranty, or
misrepresentation or omission to state a material fact, or breach by the
Purchaser of any covenant or agreement made by the Purchaser herein or in any
other document delivered in connection with this Subscription Agreement or any
other Transaction Document.

 

- 8 -

 

 

8.           Binding Effect. This Subscription Agreement will survive the death
or disability of the Purchaser and will be binding upon and inure to the benefit
of the parties and their heirs, executors, administrators, successors, legal
representatives, and permitted assigns. If the Purchaser is more than one
person, the obligations of the Purchaser hereunder will be joint and several and
the agreements, representations, warranties and acknowledgments herein will be
deemed to be made by and be binding upon each such person and such person’s
heirs, executors, administrators, successors, legal representatives and
permitted assigns.

 

9.           Modification. This Subscription Agreement will not be modified or
waived except by an instrument in writing signed by the party against whom any
such modification or waiver is sought.

 

10.         Notices. Any notice or other communication required or permitted to
be given hereunder will be in writing and will be mailed by certified mail,
return receipt requested, or delivered by reputable overnight courier such as
FedEx against receipt to the party to whom it is to be given (a) if to the
Company, at the address set forth on the signature page below or (b) if to the
Purchaser, at the address set forth on the signature page hereof, and (c) if to
the Placement Agent, at the address set forth on the Instructions page above
(or, in either case, to such other address as the party being notified will have
furnished in writing in accordance with the provisions of this Section 10). Any
notice or other communication given by certified mail will be deemed given at
the time of certification thereof, except for a notice changing a party’s
address which will be deemed given at the time of receipt thereof. Any notice or
other communication given by overnight courier will be deemed given at the time
of delivery.

 

11.         Assignability. This Subscription Agreement and the rights, interests
and obligations hereunder are not transferable or assignable by the Purchaser
and the transfer or assignment of any of the Securities will be made only in
accordance with all applicable laws.

 

12.         Applicable Law. This Subscription Agreement will be governed by and
construed under the laws of the State of Nevada as applied to agreements among
Nevada residents entered into and to be performed entirely within Nevada. The
parties hereto (1) agree that any legal suit, action or proceeding arising out
of or relating to this Subscription Agreement may be instituted in the state or
federal courts sitting in the State of Nevada, (2) waive any objection which the
parties may have now or hereafter to the venue of any such suit, action or
proceeding, and (3) irrevocably consent to the jurisdiction of the state and
federal courts sitting in the State of Nevada in any such suit, action or
proceeding. Each of the parties hereto further agrees to accept and acknowledge
service of any and all process which may be served in any such suit, action or
proceeding in the state or federal courts sitting in Nevada and agrees that
service of process upon it mailed by certified mail to its address will be
deemed in every respect effective service of process upon it, in any such suit,
action or proceeding. THE PARTIES HERETO, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS SUBSCRIPTION AGREEMENT OR ANY DOCUMENT
OR AGREEMENT CONTEMPLATED HEREBY.

 

- 9 -

 

 

13.         Blue Sky Qualification. The purchase of Securities pursuant to this
Subscription Agreement is expressly conditioned upon the exemption from
qualification of the offer and sale of the Securities from applicable federal
and state securities laws.

 

14.         Use of Pronouns. All pronouns and any variations thereof used herein
will be deemed to refer to the masculine, feminine, neuter, singular or plural
as the identity of the person or persons referred to may require.

 

15.         Confidentiality. The Purchaser acknowledges and agrees that any
information or data the Purchaser has acquired from or about the Company not
otherwise properly in the public domain, was received in confidence. The
Purchaser agrees not to divulge, communicate or disclose, except as may be
required by law or for the performance of this Subscription Agreement, or use to
the detriment of the Company or for the benefit of any other person or persons,
or misuse in any way, any confidential information of the Company, including any
trade or business secrets of the Company and any business materials that are
treated by the Company as confidential or proprietary, including, without
limitation, confidential information obtained by or given to the Company about
or belonging to third parties.

 

16.         Miscellaneous.

 

(a)          This Subscription Agreement, together with the other Transaction
Documents, constitutes the entire agreement between the Purchaser and the
Company with respect to the subject matter hereof and supersedes all prior oral
or written agreements and understandings, if any, relating to the subject matter
hereof. The terms and provisions of this Subscription Agreement may be waived,
or consent for the departure therefrom granted, only by a written document
executed by the party entitled to the benefits of such terms or provisions.

 

(b)          Each of the Purchaser’s and the Company’s representations and
warranties made in this Subscription Agreement will survive the execution and
delivery hereof and delivery of the Securities.

 

(c)          Each of the parties hereto will pay its own fees and expenses
(including the fees of any attorneys, accountants, appraisers or others engaged
by such party) in connection with this Subscription Agreement and the
transactions contemplated hereby whether or not the transactions contemplated
hereby are consummated.

 

(d)          This Subscription Agreement may be executed in one or more
counterparts each of which will be deemed an original, but all of which will
together constitute one and the same instrument.

 

(e)          Each provision of this Subscription Agreement will be considered
separable and, if for any reason any provision or provisions hereof are
determined to be invalid or contrary to applicable law, such invalidity or
illegality will not impair the operation of or affect the remaining portions of
this Subscription Agreement.

 

(f)          Paragraph titles are for descriptive purposes only and will not
control or alter the meaning of this Subscription Agreement as set forth in the
text.

 

- 10 -

 

 

17.         Signature Page. It is hereby agreed by the parties hereto that the
execution by the Purchaser of this Subscription Agreement, in the place set
forth below, will be deemed and constitute the agreement by the Purchaser to be
bound by all of the terms and conditions hereof as well as by each of the other
Transaction Documents, and will be deemed and constitute the execution by the
Purchaser of all such Transaction Documents without requiring the Purchaser’s
separate signature on any of such Transaction Documents.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 11 -

 

 

PERSHING GOLD CORPORATION

 

SIGNATURE PAGE TO

SUBSCRIPTION AGREEMENT

 

Purchaser hereby elects to purchase a total of ______Unit(s) at a purchase price
of $0.325 per Unit (NOTE: to be completed by the Purchaser).

 

Date (NOTE: To be completed by the Purchaser): __________________, 2015

 



 

 

If the Purchaser is an INDIVIDUAL, and if purchased as JOINT TENANTS, as TENANTS
IN COMMON, or as COMMUNITY PROPERTY:

 

      Print Name(s)   Social Security Number(s)             Signature(s) of
Purchaser(s)   Signature             Date   Address

 

If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or
TRUST:

 

      Name of Partnership, Corporation, Limited   Federal Taxpayer Liability
Company or Trust   Identification Number

 

By:         Name:     State of Organization   Title:      

 

      Date   Address

 

AGREED AND ACCEPTED:

 

PERSHING GOLD CORPORATION

 

By:         Name:     Date   Title:      

 

- 12 -

 